Order affirmed, with ten dollars costs and disbursements, on the ground that section 170 of the Decedent Estate Law specifies those from whom the debts of a decedent may be recovered because of distribution to those enumerated in that section, and such enumeration does not include the legal representatives of a distributee. All concur. (The order denies plaintiff’s motion for summary judgment and grants defendant’s motion to dismiss the complaint.) Present — Crosby, P. J., Cunningham, Dowling, Harris and MeCurn, JJ.